                 Case 2:20-cv-01059-RAJ Document 82 Filed 09/03/20 Page 1 of 2



                                                           HONORABLE RICHARD A. JONES
1
2
3
4
5
                               UNITED STATES DISTRICT COURT
6                             WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
7
     LORI MURRAY,
8
                     Plaintiff,
9                                                        Case No. 2:20-cv-01059-RAJ
            v.
10                                                       ORDER ON SEPTEMBER 3, 2020
     ETHICON, INC., AND JOHNSON &                        TELEPHONE CONFERENCE
11
     JOHNSON,
12
                     Defendants.
13
14          Part of a multidistrict litigation in the Southern District of West Virginia, this
15   matter was one of many cases constituting the “Ethicon MDL” (MDL 2327). Dkt. # 52.
16   Months ago, this matter was transferred to this district and assigned to this Court. Id.
17   The Court ordered the parties to submit a joint status report setting forth the expected
18   date and length of trial. Dkt. # 79. The parties filed that joint status report, Dkt. # 80,
19   and the Court held a telephone conference today, September 3, 2020, to discuss the
20   contents of that report.
21          At the telephone conference, the Court heard from the parties and set forth several
22   deadlines that the Court repeats here.
23
24    Deadline to File Amended Complaint             September 24, 2020
25    Deadline to file Joint Statement               October 5, 2020
26    TRIAL (8 days, equally divided among           September 5, 2021 at 9:00 A.M.
27    the parties)
28   ORDER – 1
              Case 2:20-cv-01059-RAJ Document 82 Filed 09/03/20 Page 2 of 2




1           A few points of clarification: First, the parties’ joint statement due on October 5,
2    2020 should identify the following: which Ethicon MDL orders are germane to this case;
3    which portions of the orders are germane to this case; what the parties’ positions are on
4    the adoption of those orders; what undecided issues remain for each order; what the
5    parties’ positions are on those undecided issues. The Court will not be restrictive on
6    formatting requirements—how the parties present information requested or whether they
7    choose to include additional information is up to them. But the purpose of the joint
8    statement is to (a) identify which Ethicon MDL orders the Court should incorporate here
9    and (b) rule on undecided, pending, and case-specific issues, thereby eliminating or
10   mitigating the need to re-file motions. The parties must strive to meet that purpose.
11          Second, as explained at the conference, the Court will not reopen discovery at this
12   time. That said, the parties agree that some discovery still needs to be taken, specifically
13   those items set forth on page 11 of the joint status report. Dkt. # 80 at 11. At the hearing,
14   the parties clarified that those items are supplemental in nature and do not require the
15   Court to reopen discovery. Thus, the parties are permitted to conduct the discovery that
16   they explicitly agreed on in page 11 of the joint status report, but discovery will be open
17   no further. Any additional discovery sought will require leave of court.
18          Finally, after filing their joint statement, the parties must contact the courtroom
19   deputy to schedule a follow-up telephone conference.
20
            DATED this 3rd day of September, 2020.
21
22
23
                                                       A
                                                       The Honorable Richard A. Jones
24
                                                       United States District Judge
25
26
27
28   ORDER – 2
